Citation Nr: 9909831	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-51 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




INTRODUCTION

The veteran had active service from July 1949 to July 1968, 
and he died in June 1993.  

The appeal arises from a rating decision dated in August 1993 
in which the Regional Office (RO) denied service connection 
for the cause of the veteran's death.  The appellant, the 
veteran's widow, subsequently perfected an appeal of that 
decision; and the Board of Veterans' Appeals (Board) remanded 
the case in March 1997.  


REMAND

According to the veteran's death certificate, carcinoma of 
the bladder was the sole immediate cause of his death and the 
onset of that disease was months before his death.  The death 
certificate also listed duodenal ulcer disease and chronic 
obstructive lung disease as significant conditions 
contributing to death but not resulting in the underlying 
cause of death.

As noted in the Board's prior remand, the Chief of Internal 
Medicine at the Patrick Air Force Base hospital, wrote in 
July 1994 that the veteran's peptic ulcer disease "in 
conjunction with his chronic lung disease, made this 
individual a poor candidate for aggressive management of his 
cancer and such treatment was deferred due to poor 
performance status."  Additionally, in a November 1993 
letter, that physician discussed the veteran's in-service 
radiographic evidence of duodenal ulcer disease, his 1972 
vagotomy and antrectomy and subsequent development of chronic 
diarrhea and dumping syndrome, and continuing treatment of 
peptic ulcer disease until the time of his death.  She 
related "[i]n my review of the patient's record, his peptic 
ulcer disease was service connected and was a continuous 
medical problem until his death....[i]t was not a cause of his 
death."  

However, in July 1994, that same physician related:

[The veteran] received treatment for 
ulcer disease until the time of his 
death.  He had chronic problems with 
nutrition and weight maintenance which 
was a result of surgery required to 
control his peptic ulcer disease.  He 
suffered from bile reflux gastritis and 
esophagitis as well as having a dumping 
syndrome. . . . While the peptic ulcer 
disease and it's [sic.] sequelae did not 
contribute to his ultimate cause of 
death, bladder cancer, and metastases, it 
did contribute to significant morbidity.  
This in conjunction with his chronic lung 
disease, made this individual a poor 
candidate for aggressive management of 
his cancer and such treatment was 
deferred due to a poor performance 
status.  While doubtful [the veteran] 
would have been cured of his cancer, the 
duration of life may have been shortened 
with this less aggressive approach to his 
cancer.

The evidence of record also includes a November 1993 letter 
from another physician who treated the veteran.  That 
physician related that the veteran's duodenal ulcer disease 
and its treatment were not the reasons for his demise and 
that "[t]here would be no way to show that [the veteran] 
would still be alive today were it not for his duodenal ulcer 
disease."  

Additionally, a private hospital report dated in December 
1992 shows that the veteran was not considered a candidate 
for cystectomy, and instead underwent chemotherapy, because 
of severe chronic obstructive pulmonary disease.  

One of the reasons that the Board remanded the case in March 
1997 was to have a VA physician review the veteran's claims 
file and provide an opinion as to whether any of the 
veteran's service-connected disabilities, specifically the 
service-connected ulcer disability, played a material causal 
role in his death or whether such disability prevented any 
medical treatment thereby hastening his death.  The physician 
was also asked to provide an opinion as to the approximate 
date of onset of the veteran's chronic obstructive pulmonary 
disease.  

Review of the claims file discloses that two VA physicians 
reviewed the veteran's claims file and provided an opinion in 
September 1997.  According to that opinion:

The veteran finally was found to have 
carcinoma of the bladder which was 
diagnosed in 1991 and as we stated the 
veteran finally was deceased on June [redacted], 
1993 with a diagnosis of recurrent 
metastatic bladder carcinoma as the 
immediate cause of death.  According to 
the death certificate duodenal ulcer was 
identified as a significant condition 
contributing to his death.  Of course 
chronic obstructive lung disease was also 
listed as contributing cause of his 
death.  As far as the question is stated 
whether any of the service connected 
disabilities played a material causal 
role in his death, it is certainly not 
felt that they were a material cause in 
contribution.  It is also felt that 
chronic obstructive pulmonary disease, 
which in reviewing the charts appears to 
have started in the early 1970's and 
became a serious problem in the late 
1970's was not a contributing factor in 
the development of the bladder carcinoma.  


Thus, the VA physicians addressed the question of whether 
either the veteran's chronic obstructive pulmonary disease or 
his service-connected ulcer disability played a material 
causal role in his death.  However, the physicians did not 
specifically address the issue of whether a service-connected 
disability prevented any medical treatment thereby hastening 
the veteran's death.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has found that a remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
Board finds that additional comment from the September 1997 
VA physicians is warranted. 

Additionally, the appellant, in a letter dated in March 1997, 
provided the names of physicians who treated the veteran, 
including Dr. Parvesh Bansal, Dr. Joseph McClure, Dr. David 
Grisell, Dr. Kimberly McGrath and Dr. Billy Dogg, and their 
addresses.  However, it does not appear that the RO attempted 
to obtain records from those physicians.  

The Board also notes that the appellant testified at the June 
1994 RO hearing that Dr. McClure, Dr. Warden and Dr. Bansal 
said that the veteran's ulcer condition was a factor in his 
chemotherapy and that such condition impeded therapy.  At the 
hearing, the appellant's representative indicated that the 
appellant was planning to try and obtain medical opinions 
from those physicians in support of her claim.  Under the 
circumstances the appellant should be reminded of the 
importance of such evidence.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the 

merits at this time would not withstand scrutiny by the 
Court.  Therefore, the case is REMANDED to the RO for the 
following action: 

1.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim and 
that she should submit opinions from 
physicians, who treated the veteran, that 
the veteran's service-connected ulcer 
disease impeded treatment of his bladder 
cancer or that any other disability was 
related to service and caused or 
materially contributed to the cause of 
death.  

2.  In order to ensure that the record is 
as complete as possible, the RO should 
also secure the necessary authorization 
forms and request all treatment records 
pertaining to the veteran from Dr. 
Parvesh Bansal, Dr. Joseph McClure, Dr. 
David Grisell, Dr. Kimberly McGrath and 
Dr. Billy Dogg, who the appellant 
reported had treated the veteran, in her 
May 29, 1997, letter, and William S. 
Warden, M.D.  

3.  The RO should then refer the 
veteran's claims file to the VA 
physicians who provided the September 
1997 opinion for additional comment, if 
possible.  If both of those physicians 
are not available, the claims file should 
be referred to another physician for 
review of the veteran's claims file and 
comment.  The physicians should provide 
an opinion as to whether either the 
veteran's service-connected ulcer 
disability or nonservice-connected 
chronic obstructive pulmonary disease 
prevented any medical treatment and 
thereby hastened the veteran's death.  
The physicians should also provide an 
opinion as to the relationship, if any, 
between the veteran's chronic obstructive 
pulmonary and the pneumonitis, bronchitis 
and upper respiratory infection he was 
treated for during service.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



